DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[AltContent: textbox (Projection Plane)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    368
    598
    media_image1.png
    Greyscale

Instant Application Figure 10
Regarding Claim 1, the limitation “a projection plane of the first through hole in the first heat exchange unit does not overlap a second through hole in the second heat exchange unit as seen with respect to a direction of a flow passage for the second fluid,” in ll. 9-10 is indefinite, in context, since it cannot be discerned what defines the projection plane or rather where is the projection plane located. A reference plane is typically defined as a two-dimensional flat surface that can be extended infinitely for locating another object and can be located anywhere to provide its intended purpose. In the instant application it appears as through the claims are referring to the plane as opposing an opening of the plate but not where the plane is situated. Is the plane situated on the surface (see annotated figure above) or is the plane situated in between the opening and the surface. For Examination purposes and in accordance with the specification and drawings, “a projection plane of the first through hole in the first heat exchange unit does not overlap a second through hole in the second heat exchange unit as seen with respect to a direction of a flow passage for the second fluid” will be interpreted as –a projection area of the first through hole in the first heat exchange unit does not overlap a second through hole in the second heat exchange unit as seen with respect to a direction of a flow passage for the second fluid--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PG Pub. 20170184350) hereinafter referred to as Choi.

[AltContent: textbox (Planar Portion-Equipped Heat Exchange Unit)][AltContent: textbox (Height Varying Portion)]
[AltContent: arrow]
[AltContent: textbox (Second Through Hole Portion)][AltContent: arrow][AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Height Varying Portion-Equipped Heat Exchange Unit)][AltContent: arrow][AltContent: textbox (Second Heat Exchange Unit)]
    PNG
    media_image2.png
    332
    733
    media_image2.png
    Greyscale

[AltContent: textbox (First Through Hole Portion)][AltContent: textbox (Projection Plane)][AltContent: textbox (Planar Portion)]

Choi Figure 3

Regarding Claim 1, as best understood, Choi discloses a plate-type heat exchanger (200) comprising a plurality of heat exchange units (210) stacked on each other, wherein 
each heat exchange unit is configured to exchange heat between a first fluid flowing inside the heat exchange unit (water flowing through the plates as shown in figure 9) and a second fluid flowing outside the heat exchange unit (exhaust gas flowing through holes (221)), wherein
each heat exchange unit has a plurality of through holes (221) allowing the second fluid to flow outside the heat exchange units (shown in figure 4) in a direction (shown in figure 4, wherein the exhaust gas flows vertically through the heat exchanger (200)) intersecting a flow passage plane of the first fluid flowing inside the heat exchange units (shown in figures 4 and 9, wherein the exhaust gas flows orthogonally relative to the water flow path), wherein
adjacent heat exchange units (210) are disposed in such a manner that when a first through hole in a first heat exchange unit (shown in annotated figure 3) of the adjacent heat exchange units is projected onto a second heat exchange unit (shown in annotated figure 3) of the adjacent heat exchange units,
a projection plane of the first through hole in the first heat exchange unit does not overlap a second through hole in the second heat exchange unit as seen with respect to a direction of a flow passage for the second fluid (shown in figure 3, wherein the exhaust flow is staggered and the through holes are not aligned), wherein
 the plurality of heat exchange units includes: 
a height varying portion-equipped heat exchange unit (shown in annotated figure 3) having, on the projection plane, a height varying portion varying a height of a flow passage for the first fluid (shown in annotated figure 3, wherein the flow passages for the exhaust are formed by embossing the respective plate thereby forming a constriction or a height varying portion in the first flow path); and 
a planar portion-equipped heat exchange unit (shown in annotated figure 3) having, on the projection plane, a planar portion making the height of the flow passage for the first fluid constant (shown in annotated figure 3, wherein the planar portion does not contain a hole for the exhaust gas), and wherein
at least one of the heat exchange units (shown in annotated figure 3) that is adjacent to and located on a downstream side of a most upstream heat exchange unit located on a most upstream side of the flow passage for the second fluid (shown in annotated figure 3, wherein the annotated “Second Heat Exchange Unit” is downstream the most upstream unit), is the planar portion-equipped heat exchange unit (shown in annotated figure 3, wherein the annotated “Second Heat Exchange Unit” contains a planar portion, see 112 analysis). It is noted that the serpentine gas flow through the heat exchanger is shown in annotated figure 3 for reference purposes, due to the cross-sectional view. 
Regarding Claim 2, Choi further discloses the most upstream heat exchange unit is the planar portion-equipped heat exchange unit (shown in annotated figure 3).
Regarding Claim 3, Choi further discloses the planar portion is formed on the projection plane in a region except for a peripheral region of the planar portion-equipped heat exchange unit (shown in annotated figure 3).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PG Pub. 20170184350).


[AltContent: arrow][AltContent: textbox (Most Upstream 
Heat Exchange Unit)][AltContent: arrow][AltContent: textbox (Second Heat Exchange Unit)]
    PNG
    media_image3.png
    304
    775
    media_image3.png
    Greyscale

Choi Figure 9
Regarding Claim 4, although Choi further discloses the one of the heat exchange units (shown in annotated figure 3 and annotated figure 9) and the most upstream heat exchange unit (shown in annotated figure 9, being the bottom most heat exchange unit) are connected in series (shown in Choi figure 9), Choi fails to disclose the first fluid passes inside one of the heat exchange units and the most upstream heat exchange unit in this order.
Regarding Claim 4, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 4 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the first fluid passes inside the second heat exchange unit and the most upstream heat exchange unit in this order”, the invention as taught by Choi is deemed fully capable of performing such function. Choi comprises a heat exchanger with a first fluid flow path going from the lower units to the upper units which is capable of having a first fluid flow path that flows from the top of the heat exchanger to the bottom of the heat exchanger. Therefore, the claim limitations are met by Choi.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PG Pub. 20170184350) as applied in Claims 1-3 above and in further view of Sugito et al. (US PG Pub. 20030037908), hereinafter referred to as Sugito.
Regarding Claim 5, although Choi further discloses the through hole of the planar portion-equipped heat exchange unit has a planar shape as seen from the direction of the flow passage (the flow passage for the second fluid relates to a plurality of possible directions that the flow is capable of traveling) for the second fluid (elongated holes shown in figure 4), and the through hole having the planar shape is arranged in such a manner that at least one vertex protrudes to the projection plane as seen from the direction of the flow passage (the flow passage for the second fluid relates to a plurality of possible directions that the flow is capable of traveling) for the second fluid (shown in annotated figure 3, wherein the through holes (221) are formed having a periphery that is a portion of the plate and that periphery has opposing vertexes), Choi fails to disclose substantially rectangular through holes.
Sugito, also drawn to a heat exchanger, teaches substantially rectangular through holes (“the first openings 5 in the first embodiment are formed into the elongated hole-like configuration (refer to FIG. 5), first openings 5 in this third embodiment will be formed into a group of opening holes which is constituted by a number of circular holes 5a (alternatively, a number of rectangular holes may be used)” ¶ [132]”. 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting elongated through holes for carrying fluid through a heat exchanger with rectangular through holes for carrying fluid through a heat exchanger; further the prior art to Sugito teaches that rectangular holes are known for carrying fluid through a heat exchanger.  Therefore, since modifying the prior art to Choi with having rectangular pass through holes, can easily be made without any change in the operation of the heat exchanger; and in view of the teachings of the prior art to Sugito there will be reasonable expectations of success, it would have been obvious to have modified the invention of Choi by having rectangular pass through holes in order to allow for the fluid to pass through the heat exchanger core and exchange heat as intended.	
Alternately, Choi discloses the claimed invention except for substantially rectangular through holes. It would have been obvious matter of design choice to have substantially rectangular through holes, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
On Page 7 of the Arguments the Applicant states, “As now clarified above, amended independent claim 1 requires that when a first through hole in a first heat exchange unit of the adjacent heat exchange units projects onto a second heat exchange unit of the adjacent heat exchange units, a projection plane of the first through hole in the first heat exchange unit does not overlap a second through hole in the second heat exchange unit as seen with respect to a direction of a flow passage for the second fluid.” The Examiner respectfully disagrees. A non-overlapping through hole configuration is shown in Choi figure 3 as the non-overlapping through hole arrangement is disclosed as a staggered configuration. In the staggered configuration the working fluid passes through one hole of a heat exchanger plate and flows into a solid portion of another heat exchanger plate, thereby being laterally dispersed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763